                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                        CASE NO. CR18-0086-JCC
10                          Plaintiff,                 MINUTE ORDER
11           v.

12    THANH CONG PHAN,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the completed forensic evaluation of Defendant
18   Phan. The parties are ORDERED to submit a response or objection to the warden’s
19   recommendation, not to exceed five pages, by January 25, 2019. The Government and defense
20   counsel are ORDERED to appear for a competency hearing on January 31, 2019 at 9:30 a.m.
21          DATED this 22nd day of January 2019.
22                                                       William M. McCool
                                                         Clerk of Court
23

24                                                       s/Tomas Hernandez
                                                         Deputy Clerk
25

26


     MINUTE ORDER
     CR18-0086-JCC
     PAGE - 1
